DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is noted that while the amendments filed on 12/22/21 12/29/21 have been entered, they do not comply with MPEP 714 or 37 CRF 1.121(c)(2) because claims 22 and 23 have the claim wrong claim identifier ("Original" instead of "Withdrawn ").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 12, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0013426).
Regarding claim 11, Yoshioka discloses a photoelectric diode (10a) comprising: 
a first electrode (15) and a second electrode (11) facing each other (see Figure 1A), and 
an organic layer (photoelectric conversion film 12) between the first electrode and the second electrode (see Figure 1A) wherein the organic layer comprises a compound represented by Chemical Formula 1 (general formula (1) in paragraph [0031]; the reference further discloses in an example where y1 and y2 are preferred to be oxygen, the compound can be the compound from page 15

    PNG
    media_image1.png
    311
    369
    media_image1.png
    Greyscale
): 
[Chemical Formula 1]  
    PNG
    media_image2.png
    212
    233
    media_image2.png
    Greyscale
 
wherein, X1 and X2 are each independently S, Se, or Te (the reference discloses y1 and y2 can be sulfur; [0068]), 
Y1 and Y2 are each independently O, S, Se, Te, or C(CN)2 (as set forth above), 
Ar is a substituted or unsubstituted C6 to C30 aromatic ring, a substituted or unsubstituted C3 to C30 heteroaromatic ring, or a combination thereof (as set forth above), 
L1 and L2 are each independently a substituted or unsubstituted C3 to C20 arylene or heteroarylene group (as set forth above and [0047]), 
R1 is -NR2R3, wherein R2 and R3 are each independently hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a 12Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780substituted or unsubstituted silyl group, a halogen, or a combination thereof, wherein R2 and R3 are each independently present or linked with each other to form a ring (as set forth above), 
R4 is hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted amine group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, and
n is 0 or 1 (as set forth above).

While Yoshioka discloses L1 and L2 are each independently an arylene or heteroarylene group (as set forth above), the reference does not expressly disclose L1 and L2 are each independently a heteroarylene group comprising O, S, Se, Te, N, Si, or a combination thereof in the example compound shown above.  
Yoshioka discloses in paragraph [0047] that R32 in General formula (14), which is for R1 or R2 of General formula (1), can be an arylene group such as phenylene group ([0050]) or a heteroarylene group with a substituent such as a thienylene group (thiophenylene), a benzothienylene group, or a thienothienylene group ([0052]), where the compounds below on pages 26-28


    PNG
    media_image3.png
    147
    317
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    317
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    174
    304
    media_image5.png
    Greyscale

demonstrate the use of a benzothienylene group, a thienothienylene group, and a thienylene group for R32 in the general formula (14) with a different core structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the phenylene linking group of R32 in the compound as set forth on page 15 as shown above with the benothienylene, thienothienylene, or thienylene linking group for R32, as this would have been the simple substitution of a known element (phenylene linking group) with another (benothienylene, thienothienylene, or thienylene linking group) with reasonable expectation of success such that the results of the substitution would have been predictable (in this case, reasonable expectation of success is suggested by 1) the teaching that any arylene or heteroarylene linking group is appropriate for bonding the amine/carbazolyl group a benzodifuran dione core, and 2) the use of these heteroarylene linking groups in similar compounds, albeit with a different, difuran dione core, and 3) the resulting compound still falls within the reference’s general formula). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP § 2143 B.

While modified Yoshioka further discloses a peak absorption wavelength of the compound is preferably between about 400 nm and 720 nm ([0088]), the reference does not expressly disclose a peak absorption wavelength of the compound is within a wavelength spectrum of about 750 nm to about 2500 nm.  
It is noted that once a photoelectric diode is disclosed to comprise an organic layer comprising a compound represented by chemical formula 1-J, 1-K, or 1-L, as set forth in claim 18, and therefore is substantially the same as the organic layer comprising a compound as described in the specification in paragraphs [0087]-[0089], it will, inherently, display the recited properties.  See MPEP 2112.01.
Regarding claim 12, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses Ar is a substituted or unsubstituted benzene, a substituted or unsubstituted naphthalene, a substituted or unsubstituted anthracene, a substituted or unsubstituted phenanthrene, a substituted or unsubstituted tetracene, a substituted or unsubstituted pyrene, a substituted or unsubstituted thiophene, a substituted or unsubstituted furan, a substituted or unsubstituted selenophene, a substituted or unsubstituted tellurophene, or a combination of two or more thereof fused together (as set forth above shown by the compound on page 15).  
Regarding claim 14, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses L1 and L2 each independently comprise at least one of substituted or unsubstituted groups listed in Group 1: 
[Group 1]

    PNG
    media_image6.png
    294
    510
    media_image6.png
    Greyscale

wherein, in Group 1, 
Z1 and Z2 are each independently O, S, Se, Te, or SiRbRc, Z3 to Z6 are each independently N or CRd , 
at least one of Z3 to Z6 is N, 
wherein Rb to Rd are each independently hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted amine group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, wherein Rb and Rc are each independently present or linked with each other to form a ring, and 14Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 
* is a linking point (as set forth above, L2 would be a benothienylene, thienothienylene, or thienylene linking group above).  
Regarding claim 15, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses R1 is represented by one of Chemical Formulae A-1 to A-3: 
[Chemical Formula A-1] [Chemical Formula A-2] [Chemical Formula A-3]
  
    PNG
    media_image7.png
    118
    474
    media_image7.png
    Greyscale
 
W1 is a single bond, O, S, Se, NRe, CRfRg, or SiRhRi, 
W2 is 0, S, Se, NRe, CRfRg, or SiRhRi, 
R20 to R25 and Re to Ri are each independently hydrogen, a substituted or unsubstituted Cl to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted amine group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, 
R20 and R21 are each independently present or linked with each other to form a ring, 
R22 and R23 are each independently present or linked with each other to form a ring, 
R24 and R25 are each independently present or linked with each other to form a ring, 15Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 
Rf and Rg are each independently present or linked with each other to form a ring, 
Rh and Ri are each independently present or linked with each other to form a ring, 
in Chemical Formula A-1, Chemical Formula A-2, or Chemical Formula A- 3, at least one hydrogen in a ring structure is optionally replaced by a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, and 
* is a linking point (as set forth above in claim 11, R1 is represented by Chemical Formula A-1).
Regarding claim 16, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses R4 is represented by -NR5R6, 
wherein R5 and R6 are each independently hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, wherein R5 and R6 are each independently present or linked with each other to form a ring (as set forth above in claim 11).  
Regarding claim 17, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses R4 is represented by one of Chemical Formulae B-1 to B-3: 
[Chemical Formula B-1] [Chemical Formula B-2] [Chemical Formula B-3]
 16Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 
    PNG
    media_image8.png
    116
    436
    media_image8.png
    Greyscale
 
wherein, W3 is a single bond, O, S, Se, NRj, CRkRI, or SiRmRn, 
W4 is 0, S, Se, NRj, CRkRI, or SiRmRn, 
R26 to R31 and Ri to Rn are each independently hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted amine group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, 
R26 and R27 are each independently present or linked with each other to form a ring, 
R28 and R29 are each independently present or linked with each other to form a ring, 
R30 and R31 are each independently present or linked with each other to form a ring, 
Rk and Rl are each independently present or linked with each other to form a ring, 
Rm and Rn are each independently present or linked with each other to form a ring, 
in Chemical Formula B-1, Chemical Formula B-2, or Chemical Formula B- 3, at least one hydrogen in a ring structure is optionally replaced by a substituted 17Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, and 
* is a linking point (as set forth above in claim 11, R4 is represented by Chemical Formula B-1).  
Regarding claim 18, modified Yoshioka discloses all the claim limitations as set forth above.
While Yoshioka does not explicitly disclose the compound is represented by Chemical Formulae 1-J to 1-Z2: 
[Chemical Formula 1-J]			 [Chemical Formula 1-K]
  
    PNG
    media_image9.png
    168
    566
    media_image9.png
    Greyscale
 
[Chemical Formula 1-L] 			[Chemical Formula 1-M] 
    PNG
    media_image10.png
    126
    579
    media_image10.png
    Greyscale

[Chemical Formula 1-N] 			[Chemical Formula 1-0] 18Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 

    PNG
    media_image11.png
    126
    590
    media_image11.png
    Greyscale


[Chemical Formula 1-P]		 [Chemical Formula 1-Q]

    PNG
    media_image12.png
    158
    583
    media_image12.png
    Greyscale

[Chemical Formula 1-R] 			[Chemical Formula 1-S]

    PNG
    media_image13.png
    125
    587
    media_image13.png
    Greyscale

[Chemical Formula 1-T] 		[Chemical Formula 1-U] 

    PNG
    media_image14.png
    136
    588
    media_image14.png
    Greyscale

[Chemical Formula 1-V] 		[Chemical Formula 1-W] 
19Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 
    PNG
    media_image15.png
    160
    537
    media_image15.png
    Greyscale
 
[Chemical Formula 1-X]		 [Chemical Formula 1-Y] 

    PNG
    media_image16.png
    147
    572
    media_image16.png
    Greyscale

[Chemical Formula 1-Z1]			 [Chemical Formula 1-Z2

    PNG
    media_image17.png
    136
    581
    media_image17.png
    Greyscale

wherein, 
X1 and X2 are each independently S, Se, or Te, 
Y1 and Y2 are each independently O, S, Se, Te, or C(CN)2, 
Ar is a substituted or unsubstituted C6 to C30 aromatic ring, a substituted or unsubstituted C3 to C30 heteroaromatic ring, or a combination thereof, 
Z1 and Z2 are each independently O, S, Se, Te, or SiRbRc, 20Atty. Dkt. No. 15639-000416-US U.S. Application No. 16/659,780 
W1 is a single bond, O, S, Se, NRe, CRfRg, or SiRhRi, 
W2 is O, S, Se, NRe, CRfRg, or SiRhRi, 
W3 is a single bond, O, S, Se, NRj, CRkRl, or SiRmRn, 
W4 is O, S, Se, NRj, CRkRl, or SiRmRn, 
R20 to R31 and Rb to Rn are each independently hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C2 to C30 alkenyl group, a substituted or unsubstituted C2 to C30 alkynyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C3 to C30 heteroaryl group, a substituted or unsubstituted amine group, a substituted or unsubstituted silyl group, a halogen, or a combination thereof, 
Rb and Rc are each independently present or linked with each other to form a ring, 
Rd and Re are each independently present or linked with each other to form a ring, 
Rf and Rg are each independently present or linked with each other to form a ring, 
Rh and Ri are each independently present or linked with each other to form a ring, 
Rj and Rk are each independently present or linked with each other to form a ring, and 
m1 and m2 are each independently an integer of 1 to 5 (as set forth above in claim 11, the compound is represented by formula 1-J, 1-K, or 1-L).
Regarding claim 19, modified Yoshioka discloses all the claim limitations as set forth above, and further discloses the organic layer further comprises fullerene or a fullerene derivative ([0095]-[0097]).  
Regarding claim 21, modified Yoshioka discloses an organic sensor comprising the photoelectric diode of claim 11 ([0129]).
Response to Arguments
Applicant’s further arguments with respect to claim(s) 11, 12, 14-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721